Dewey, J.
The petition for a jury in this case indicates with sufficient particularity the purpose of the petition to be to change the location of the road 'for the extent of forty rods and fourteen links, by locating the same anew one rod to the westward, and extending to the terminus of the proposed road as located by the selectmen.
The only real question is, therefore, whether it was competent for a jury to make the proposed alteration, if, in their opinion upon the evidence, such alteration was proper. It is insisted by the respondents, that such alteration would be contrary to the well established rule, that the jury can only make alterations between the termini of the road as previously located. That rule is one of great practical importance, and has been deemed a necessary restriction to give proper effect to the preliminary action of the county commissioners, and has since become incorporated into the statutes. Rev. Sts. c. 24, § 13. And by § 76, the jury have the like powers in cases of town ways as had been before provided in respect to highways. The extent of the alterations within the province of the jury is not very distinctly stated in the cases that have occurred; but the rule must be taken to be, that they are not to change the termini of the road as located by the county commissioners or selectmen. Merrill v. Inhabitants of Berkshire, 11 Pick. 275. Lanesborough v. County Commissioners, 22 Pick. 281. Gloucester v. County Commissioners, 3 Met. 375.
The present application does not, in our view, violate that rale. The proposed change would leave the terminus of the *67road at substantially the same place. The removal of the line one rod to the westward, as prayed for, is wholly a change upon the land of the petitioner, and leaves the terminus at the same place, though a portion of the road will be a rod farther west and is therefore within the powers conferred upon the jury.

Verdict set aside.